 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 375 
In the House of Representatives, U. S.,

April 29, 2010
 
RESOLUTION 
Supporting the goals and ideals of Workers’ Memorial Day in order to honor and remember the workers who have been killed or injured in the workplace. 
 
 
Whereas, each year, about 5,000 workers are killed due to workplace-related injuries in the United States, and more than 2,000,000 workers across the world die of workplace-related accidents and diseases;  
Whereas, each day, an average of 14 workers are killed due to workplace injuries in the United States;  
Whereas there are about 3,700,000 occupational injuries and illnesses in the United States annually;  
Whereas tens of thousands of Americans with workplace injuries or illness become permanently disabled;  
Whereas more people are killed worldwide each year at work than in wars;  
Whereas, on February 7, 2010, 6 workers were killed and 26 injured when there was a massive natural gas explosion at the Kleen Energy power plant in Middletown, Connecticut; 
Whereas, on April 2, 2010, 7 workers were killed by a fire at the Tesoro oil refinery in Anacortes, Washington; 
Whereas, on April 5, 2010, 29 miners were killed and 2 were injured in a massive explosion at the Upper Big Branch Mine in Raleigh County, West Virginia, in the worst coal mine disaster in 40 years; 
Whereas, on April 20, 2010, there was an explosion and fire on the British Petroleum-leased Transocean Deepwater Horizon drilling rig in the Gulf of Mexico 50 miles off the coast of Louisiana in which 17 workers were injured and 11 workers went missing; 
Whereas observing Workers’ Memorial Day allows us to honor and remember victims of workplace injuries and disease; and  
Whereas observing Workers’ Memorial Day reminds us of the need to strive for better worker safety and health protections: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Workers’ Memorial Day to honor and remember workers who have been killed or injured in the workplace;  
(2)recognizes the importance of worker health and safety standards;  
(3)encourages the Occupational Safety and Health Administration, the Mine Safety and Health Administration, industries, employers, and employees to support activities aimed at increasing awareness of the importance of preventing illness, injury, and death in the workplace; and  
(4)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect.  
 
Lorraine C. Miller,Clerk.
